Citation Nr: 1814698	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  09-45 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial disability rating greater than 30 percent for a right knee disability, status post right knee arthroplasty.  

2.  Entitlement to an initial disability rating greater than 30 percent for schizophrenia with somatoform disorder from May 9, 2007 to March 22, 2013.

3.  Entitlement to an initial disability rating greater than 70 percent for schizophrenia with somatoform disorder on and after March 22, 2013.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P.S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service from December 1975 to March 1978 in the U.S. Army.  Previously, she also served in the U.S. Army Reserve from July 1975 to December 1975.  

The issue of a higher initial rating above 30 percent for a right knee disability comes to the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

With regard to the right knee issue on appeal, the Veteran underwent total right knee arthroplastic surgery for her service-connected disability on March 21, 2017.  Thereafter, in a December 2017 rating decision, the RO assigned a 100 percent rating for temporary total disability due to cone § 4.30 issue is not on appeal - i.e., the Veteran has not requested an extension of the 100 percent convalescent rating for the right knee.  

The issues of higher initial ratings above 30 percent and 70 percent for schizophrenia with a somatoform disorder come to the Board on appeal from an April 2016 rating decision issued by the same RO listed above.  (This April 2016 rating decision implemented an earlier February 2016 Board decision that had awarded the Veteran service connection for schizophrenia with a somatoform disorder).   

The issue of entitlement to a TDIU comes to the Board on appeal from a June 2014 rating decision issued by the same RO listed above.  

In May 2011, the Veteran testified at videoconference hearing, chaired by a Veterans Law Judge (VLJ) who is no longer employed by the Board.  A transcript of that hearing is associated with the claims file.  In September 2015, the Board sent the Veteran a letter offering her another hearing before a different VLJ that will ultimately decide this appeal.  See 38 U.S.C. § 7107(c) (2012); 38 C.F.R. § 20.707 (2017) (the Board member who conducts the hearing will participate in making the final determination of the claim).  However, the Veteran did not respond to this letter.  She did not request another hearing.  In fact, the Veteran's attorney indicated the Veteran did not want another hearing.  Accordingly, the Board will not schedule the Veteran for another hearing.    

Finally, the Board has considered whether another issue is before the Board - that is, entitlement to an effective date earlier than March 22, 2013 for the assignment of a 70 percent initial rating for schizophrenia with a somatoform disorder.  In this vein, the AOJ issued an April 2017 Statement of the Case (SOC) and the Veteran filed a June 2017 VA Form 9 for this effective date issue.  In any event, in both initial and increased rating claims, the Board must consider staged ratings for the entire period on appeal.  A staged rating is appropriate when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings under the applicable diagnostic code(s).  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).  The potential for staged ratings "accounts for the possible dynamic nature of a disability while the claim works its way through the adjudication process."  Id. (internal quotation omitted).

In practice, at times a veteran may file an NOD with the effective date assigned for a staged rating assigned as part of an increased or initial rating claim, such as the case here.  However, the issue of an earlier effective date prior to March 22, 2013 for a 70 percent rating for schizophrenia with a somatoform disorder is already being considered as part of the initial rating appeal.  It would be a duplication to again address the same issue as a separate claim for an earlier effective date.  This is because a veteran generally is presumed to be seeking the highest available rating, and the claim remains on appeal unless the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Here, the schizophrenia issue on appeal has been appealed to the Board as both an earlier effective date and an increased initial rating claim.  However, the Board finds that the earlier effective date and initial rating claims are entirely overlapping and that adjudication of the initial rating claim for schizophrenia with a somatoform disorder will encompass all effective date concerns for the 70 percent rating.  Therefore, the Board will only address the initial rating issue as on appeal.  

In any event, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

First, for both the service-connected right knee and schizophrenia disabilities, a remand is required for a current VA examination.  The Veteran was last provided a VA examination in connection with her service-connected right knee disability in December 2013, so approximately four years ago.  Notably, after that VA examination, the Veteran underwent total right knee arthroplastic surgery on March 21, 2017.   See March 2017 VA surgery / operation records.  Similarly, the Veteran was last provided a VA examination in connection with her service-connected schizophrenia disability in January 2014,  approximately four years ago.  The Veteran has alleged that both her right knee and schizophrenia disabilities have continued to worsen.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, and the evidence of record is otherwise insufficient to evaluate the appeal, an additional VA examination is appropriate.  See VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, new VA examinations are necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected right knee and schizophrenia disabilities.  

On a side note, in order to comply with the Court's recent decision in Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016),  it is requested that the VA knee examiner test the range of motion for both knees with consideration of joint pain in active motion, passive motion, weight-bearing, and nonweight-bearing situations.  If the VA examiner is unable to conduct the required Correia testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Second, the TDIU claim on appeal is inextricably intertwined with the increased rating claims on appeal.  If the increased rating claims for right knee and schizophrenia disabilities are granted by the AOJ, this will directly impact the adjudication of the TDIU claim.  See 38 C.F.R. § 4.16(a) (2017).  For this reason, the increased rating claims being remanded in the present case must be resolved prior to resolution of the claim for TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the AOJ to adjudicate the inextricably intertwined increased rating and TDIU claims.  

Third, as the increased rating and TDIU issues on appeal are already being remanded for further development, the Board sees the Veteran's VA treatment records on file from the Muskogee, Oklahoma VA Medical Center (VAMC) date to April 2017.  If the Veteran has had any additional treatment at the VA, these records should be obtained.  VA's duty to assist includes obtaining records of VA medical treatment identified by the Veteran, regardless of their relevance.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).  VA must continue to obtain such records unless it is documented that the records do not exist or that further efforts would be futile.  38 U.S.C. § 5103A(c)(2) (2012); 38 C.F.R. § 3.159(c)(2), (c)(3) (2017).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).  

Fourth, the Veteran's attorney has requested that when the AOJ readjudicates the above claims by way of a rating decision or Supplemental Statement of the Case (SSOC), the AOJ should review the April 2014 private psychological addendum report.  That is, in a June 2017 Substantive Appeal letter, the Veteran's attorney pointed out that the AOJ previously failed to consider the April 2014 private addendum report when adjudicating the increased rating and TDIU claims.  VA regulations provide that a SOC or SSOC must contain a summary of evidence pertinent to the issue or issues on appeal.  38 U.S.C. § 7105(d)(1)(A) (2012); 38 C.F.R. §§ 19.29(a), 19.31 (2017).  Therefore, on remand, the AOJ should review and consider the April 2014 private psychological addendum report when adjudicating the increased rating for schizophrenia and TDIU issues on appeal.    

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain VA treatment records from the VAMC in Muskogee, Oklahoma dated from April 2017 to the present, and associate them with the claims file.  All attempts to secure these records, and any response received, must be documented in the claims file.  If no VA treatment records are available, a response to that effect is required and should be documented in the file.

2.  After step 1 is completed, the AOJ should secure the appropriate VA knee examination to ascertain the current severity and manifestations of the Veteran's service-connected right knee disability.  Access to the electronic claims file must be made available to the VA examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including X-rays of the right knee.  The examination should include a statement as the effect of the Veteran's service-connected right knee disability on the Veteran's occupational functioning and daily activities.  The VA examiner should provide a complete rationale for any opinions provided.

In particular, in order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016), the VA knee examination should include range of motion testing for both knees in the following areas:

   	Active motion;
   	Passive motion;
   	Weight-bearing; and
   	Nonweight-bearing.

(The earlier VA knee examinations of record failed to conduct passive range of motion for the knees).

***If the VA knee examiner is unable to conduct all the required Correia testing or concludes that certain aspects of the required testing are not necessary or are not relevant for the knees, he or she should clearly explain why that is so.***

3.  After step 1 is completed, the AOJ should provide the Veteran the appropriate VA examination to ascertain the current severity and manifestations of the service-connected schizophrenia and somatoform disorder.  Access to the electronic claim file must be made available to the VA examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The VA examiner should also discuss the effect of the Veteran's psychiatric disability on her occupational functioning and daily activities.  The appropriate DBQ for the service-connected psychiatric disability should be utilized.  An explanation for all opinions must be provided.  The examination must be in accordance with the DSM-5.  


4.  After completion of steps 1 - 3 above, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completion of steps 1 - 4 above, the AOJ should consider all of the evidence of record and readjudicate the following issues on appeal:  a higher initial rating above 30 percent for a right knee disability; higher initial ratings above 30 percent and 70 percent for schizophrenia with a somatoform disorder; and entitlement to a TDIU.  

***In particular, the AOJ should review and consider the April 2014 private psychological addendum report when adjudicating the issues of higher initial ratings for schizophrenia and entitlement to a TDIU.***  If the benefit sought is not granted, the AOJ should issue a Supplemental Statement of the Case (SSOC) and allow the Veteran and her attorney an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for 

additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).

	


_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




